Citation Nr: 0412517	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




REMAND

The veteran served on active duty from January 1944 to 
November 1945.  He died in June 1998, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the RO in Togus, Maine, 
which, denied service connection for cause of the veteran's 
death 

In May 2001, the Board remanded the case for further 
development of the evidence and, in March 2002, the Board 
itself undertook additional evidentiary development, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
sole purpose of the development was to obtain clarification 
of a medical opinion from the veteran's private treating 
physician.  However, the development actions requested by the 
Board did not result in the acquisition of any additional 
evidence.  

By a letter dated in June 2002, the VA wrote to Dr. S. Chase 
and asked him to indicate whether his opinion as to the cause 
of the veteran's death was based on the appellant's reported 
history alone or was based on a review of the veteran's 
medical records.  Dr. Chase did not reply.  The appellant was 
notified of the doctor's failure to respond, and she did not 
reply.

On April 14, 2003, the Board denied service connection for 
cause of the veteran's death.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2003, while the case 
was pending, VA's Office of General Counsel (OGC) and the 
appellant's attorney filed a joint motion (Motion) requesting 
that the Court vacate the Board's decision and remand it to 
the Board as additional evidence received was not first 
considered by the RO (the agency of original jurisdiction) 
and no waiver of RO consideration had been obtained from the 
veteran.  

The joint motion adopted by the Court in its September 2003 
order in essence took the position that a remand of this case 
was warranted.  However, neither the joint motion nor the 
Court's Order provided specific explanation as to what 
additional evidence had been received and reviewed by the 
Board without initial AOJ review.  This should be clarified 
on remand.

In a letter received at the Board on April 23, 2004, the 
appellant's attorney requested that the case be remanded to 
the RO.  It was explained that Scott Chase, D.O. the 
veteran's physician at the time of his death, was not being 
cooperative in providing evidence in this case, and would be 
subpoenaed to appear at a hearing at the RO.  By law, a 
subpoena can only be issued for hearings held before a 
Veteran's Law Judge sitting either at the RO or in 
Washington, D.C.  Attention is directed to 38 C.F.R. § 20.711 
(2003) that provides guidance to appellants and their 
representatives regarding the preparation of the motion by 
the appellant and the issuance of subpoenas by the Board.  

In view of the foregoing, the case is remanded for the 
following:

1.  The appellant's attorney is to be 
contacted and requested to indicate 
specifically which evidence he claims was 
considered by the Board but not by the 
RO, as alleged on page 2, lines 6 to 10 
of Joint Motion for Remand, dated 
September 22, 2003.  

2.  The RO should schedule the appellant 
for a Travel Board hearing before a 
Veteran's Law Judge.  The appellant and 
her attorney are to be timely notified of 
the date of the hearing, so that if the 
attorney wishes to pursue a subpoena 
pursuant to 38 C.F.R. § 20.711, he will 
be able to do so in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






